Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	None of the prior art is found to teach or sufficiently suggest the method of preparing the PIB oligomer or polymer in the one step reaction of claim 2, comprising disposing an amount of an initiator having the structure R1Xn into a reactor; disposing an amount of isobutylene into the reactor; reacting the initiator with the isobutylene under cationic polymerization conditions
to form a reaction mixture comprising an intermediate having the structure in claim 2; disposing a capping reagent into the reaction mixture; and then reacting the capping reagent with the intermediate in the reactor under cationic polymerization condition to form the PIB oligomer or polymer having the structure in claim 2;
	wherein the ratio of the capping reagent to intermediate end-chain c is in the range of 0.7 to 2; and wherein the PIB oligomer or polymer has an endcap functionality of 1.6 to 2.0.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE